UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7868



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MICHAEL ANTONIO GOODMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CR-92-1-BO, CA-95-31-2-BO)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Michael Antonio Goodman, Appellant Pro Se. Fenita Talore Morris,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration of the order denying relief on his 28

U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny Appellant's motion to remand the case and affirm on the
reasoning of the district court. United States v. Goodman, Nos. CR-
92-1-BO; CA-95-31-2-BO (E.D.N.C. Oct. 12, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2